COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00429-CR


MICHAEL NNAMANI                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                     ----------

      FROM COUNTY CRIMINAL COURT NO. 6 OF TARRANT COUNTY
                   TRIAL COURT NO. 1342673

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      In one issue, Appellant Michael Nnamani appeals the trial court’s denial of

his motion to suppress. We affirm.

                                  Background

      Appellant was charged with driving while intoxicated (DWI) in August 2013.

See Tex. Penal Code Ann. § 49.04 (West Supp. 2016). Prior to trial, Appellant


      1
      See Tex. R. App. P. 47.4.
moved to suppress all tangible evidence and written or oral statements obtained

in connection with his detention and arrest on the grounds that police did not

have reasonable suspicion or probable cause to conduct the initial traffic stop.

      Officer Nicholas Steppe of the Grand Prairie Police Department testified at

the suppression hearing that around midnight on August 27, 2013, he was

traveling westbound on Webb Lynn Road in a marked patrol car when he

observed three vehicles leave a neighborhood and travel south on Mirabella

Road at a “higher rate of speed.”2 After Officer Steppe turned around to follow

the vehicles, he observed all three vehicles turn right from Mirabella onto New

York Avenue and then head west. Two of the three vehicles then turned right to

head north on highway 360, while the third vehicle continued west on New York

Avenue.   Officer Steppe thought it was strange that the drivers took such a

circuitous route, because they could have accessed northbound highway 360

directly by taking Webb Lynn Road instead.

      Officer Steppe followed the two vehicles that went north on highway 360.

When the cars reached an intersection, he observed the car driven by Appellant

slow down as if it was going to make a right turn while “straddling the solid white

line of the actual turn lane itself” before making what Officer Steppe described as

an “abrupt movement to the left” and continuing north on highway 360.

      2
       While Officer Steppe testified that he could not determine the actual
speed that the cars were traveling, he estimated that the cars were traveling at
40 or 45 miles per hour. The posted speed limit at that location was 35 miles per
hour.


                                         2
According to Officer Steppe, this was the last in a series of factors forming the

basis for his decision to initiate a traffic stop at that point. As Officer Steppe

explained:

             After seeing, you know, the driving down Mirabella going north
      on 360, as I stated, it didn’t make a whole lot of sense to me. But
      what caused my initial reason for stopping him—was—it was
      twofold. One, it was exceeding the speed limit. But when he made
      the abrupt lane changes over the lane line, that was what initiated
      the stop.

      Officer Steppe considered that the driver could have had a medical

condition, he could have been lost, or he could have been intoxicated. Based on

his training, Officer Steppe testified, “People who are intoxicated sometimes

they’ll exceed the speed limit, straddle lane lines, weave, things of that nature.”

When asked if there was anything else that led him to suspect the driver was

intoxicated, he testified that those were his only reasons.

      A video recording taken by the dashboard camera in Officer Steppe’s

patrol car was admitted into evidence. The video, which does not begin until

Officer Steppe was already following Appellant’s vehicle heading north on

highway 360, depicts Appellant’s vehicle slowing down as it approached an

intersection and then driving into a right-turn lane with its right blinker on. The

vehicle appears to straddle the white line demarking the right-turn lane before

adjusting to re-enter the right lane of highway 360 and continuing through the

intersection. At that point, Officer Steppe activated the lights on his patrol car

and pulled over Appellant.



                                         3
      The trial court denied the motion to suppress and adopted the findings of

fact and conclusions of law recommended by the magistrate who presided over

the hearing. Among its findings, the trial court found that Officer Steppe “made

the determination to stop and detain [Appellant] based on his belief that

[Appellant] had exceeded the speed limit as it drove south on Mirabella and that

[Appellant] straddled the solid white line of the turn lane and abruptly corrected

back into the primary lane of travel.”       The trial court concluded that Officer

Steppe “had probable cause or reasonable suspicion to believe that [Appellant]

was violating a state traffic law. (Sections 545.351, 545.352, and 545.060 of the

Texas Transportation Code).”       Appellant pleaded guilty pursuant to a plea-

bargain agreement and was assessed a $750 fine and sentenced to 90 days’

confinement in the Tarrant County jail, suspended for a period of 12 months’

community supervision.

                                    Discussion

      In one issue composed of two subissues, Appellant appeals the denial of

his motion to suppress. In his first subissue, Appellant asserts that the trial court

erred in finding reasonable suspicion and probable cause “of evidence of

speeding based on the conclusory nature of Officer Steppe’s testimony and lack

of specific articulable facts.” In his second subissue, Appellant asserts that the

trial court erred in finding reasonable suspicion and probable cause “for a

violation of section 545.060 of the Texas Transportation Code.”




                                         4
      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review.      Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

In reviewing the trial court’s decision, we do not engage in our own factual

review. Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v.

State, 118 S.W.3d 857, 861 (Tex. App.—Fort Worth 2003, no pet.). The trial

judge is the sole trier of fact and judge of the credibility of the witnesses and the

weight to be given their testimony. Wiede v. State, 214 S.W.3d 17, 24–25 (Tex.

Crim. App. 2007); State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000),

modified on other grounds by State v. Cullen, 195 S.W.3d 696 (Tex. Crim. App.

2006). Therefore, we give almost total deference to the trial court’s rulings on

(1) questions of historical fact, even if the trial court’s determination of those facts

was not based on an evaluation of credibility and demeanor, and (2) application-

of-law-to-fact questions that turn on an evaluation of credibility and demeanor.

Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d 101, 108–09 (Tex.

Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App.

2002). But when application-of-law-to-fact questions do not turn on the credibility

and demeanor of the witnesses, we review the trial court’s rulings on those

questions de novo. Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d
604, 607 (Tex. Crim. App. 2005); Johnson, 68 S.W.3d at 652–53.

      Stated another way, when reviewing the trial court’s ruling on a motion to

suppress, we must view the evidence in the light most favorable to the trial


                                           5
court’s ruling. Wiede, 214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818

(Tex. Crim. App. 2006). When the trial court makes explicit fact findings, we

determine whether the evidence, when viewed in the light most favorable to the

trial court’s ruling, supports those fact findings. Kelly, 204 S.W.3d at 818–19.

We then review the trial court’s legal ruling de novo unless its explicit fact

findings that are supported by the record are also dispositive of the legal ruling.

Id. at 818.

      We must uphold the trial court’s ruling if it is supported by the record and is

correct under any theory of law applicable to the case, even if the trial court gave

the wrong reason for its ruling. State v. Stevens, 235 S.W.3d 736, 740 (Tex.

Crim. App. 2007); Armendariz v. State, 123 S.W.3d 401, 404 (Tex. Crim. App.

2003), cert. denied, 541 U.S. 974 (2004).

I. The trial court’s findings and conclusions

      We first address Appellant’s general complaint that the trial court’s findings

of fact and conclusions of law are “vague” and contain “weasel words.”

Appellant’s argument relies upon the court of criminal appeals’ decision in State

v. Mendoza, 365 S.W.3d 666, 671 (Tex. Crim. App. 2012), but that opinion is

distinguishable from the case at hand.

      In Mendoza, the trial court granted the defendant’s motion to suppress

evidence on the basis that the arresting officer did not have reasonable suspicion

but it issued written findings that were ambiguous and contained no

determination of the officer’s credibility. Id. at 667–68. In its opinion, the court of


                                          6
criminal appeals described the trial court’s use of words such as “believed,”

“noticed,” “stated,” “felt,” and “testified” to describe the officer’s testimony in its

findings as “weasel words,”3 which, along with “factual juxtapositions,”4 cast


      3
         Specifically, the trial court found that the officer “believed” the defendant
was “going at a high rate of speed,” “noticed the defendant’s vehicle weaving
within its lane,” “stated that the defendant’s car would continuously slow down
and brake,” “felt that the defendant’s car was going to hit another vehicle,” and
“testified that he stopped the defendant because she weaved within a lane a few
times, veered to the right and braked erratically.” Id. at 668. The trial court
concluded, “The Court finds that the facts of this case, (as seen on the video and
the testimony of Officer Davila) did not justify a stop of the defendant’s vehicle
and do not provide the police officer with sufficient reasonable suspicion to
believe that the defendant was intoxicated.” Id.
      4
       The court of criminal appeals explained its concern with the factual
juxtapositions as follows:

              In addition, the trial judge also used a juxtaposition of
      phrases and facts that creates more ambiguity in her findings. For
      example, in her second factual finding, the trial judge states that
      “Officer Davila believed the defendant was going at a high rate of
      speed,” but she then contrasts that phrase with the additional fact
      that he “did not ascertain the vehicle's speed by radar or by pacing
      the vehicle.” In her fourth finding, the trial judge notes, “Officer Davila
      stated that the defendant’s car would continuously slow down and
      brake.” But she immediately contrasts that statement with the further
      fact that “the video depicts Mesa Street as a roadway going downhill
      with several curves.” And the video shows appellee braking as she
      approaches each downhill curve and then taking her foot off the
      brake as she moves into the curve. It is impossible to tell whether
      the trial judge considered appellee’s braking “erratic” or appropriate
      or whether she concluded that Officer Davila’s statement was an
      objectively reasonable one based on his perception or an objectively
      unreasonable one based upon her viewing of the video. And, in the
      fifth finding, the trial judge noted that Officer Davila “felt” that
      appellee’s car was going to hit another car “because it veered to the
      right.” But that statement is immediately followed by a contrasting
      statement: “There was no testimony indicating if defendant’s car
      weaved out of her lane. There was no testimony about the proximity

                                          7
doubt that the trial court “fully credited [the officer]’s version of events.” Id. at

671.

       The findings of fact and conclusions of law here are not ambiguous and do

not present the problem present in Mendoza. The trial court’s pertinent findings

and conclusions are as follows:

       Findings of Fact:

       1. On August 27, 2013, shortly after midnight, Grand Prairie Police
          Officer M. Steppe was on routine patrol in Grand Prairie, Tarrant
          County, Texas, when he observed a vehicle being driven by the
          Defendant which appeared to be following two other vehicles.

       2. Officer Steppe is a certified police officer and has been employed
          as a police officer for the city of Grand Prairie for approximately
          eight and a half years. He is also an accident reconstruction
          investigator and expert, a commercial vehicle enforcement
          officer, standardized field sobriety test instructor, and a drug
          recognition expert. In addition, Officer Steppe completed the
          ARIDE class which stands for Advanced Roadside Impairment
          Detection and Enforcement.

       3. Officer Steppe observed the Defendant’s vehicle exiting a small
          neighborhood at a high rate of speed. More specifically, Officer
          Steppe determined that the Defendant’s vehicle was travelling
          southbound on Mirabella faster than the 35 mile per hour posted
          speed limit for that area. Officer Steppe estimated that the
          Defendant was driving between 40 and 45 miles per hour down
          Mirabella before coming to a stop at a stop sign at Mirabella and
          New York Avenue. Officer Steppe was not able to confirm the

       of the other car. The video shows a vehicle about two to three car
       lengths in front of the defendant’s vehicle traveling in the far right
       lane.” Indeed, looking at the video, it appears that appellee’s car was
       two lanes away from and several car lengths behind the other car,
       but if the trial judge concluded that Officer Davila reasonably felt that
       appellee’s car did pose a danger to the other car, then that fact
       would support a finding of reasonable suspicion. Id. at 672
       (emphasis added).

                                          8
   speed of the Defendant’s vehicle with radar or pacing; his
   estimation was based on following the Defendant’s vehicle and
   trying to catch up to it.

   ....

8. Officer M. Steppe made the determination to stop and detain the
   defendant based on his belief that the Defendant had exceeded
   the speed limit as it drove south on Mirabella and that the
   Defendant straddled the solid white line of the turn lane and
   abruptly corrected back into the primary lane of travel.

   ....

Conclusions of Law:

   ....

2. Officer M. Steppe had probable cause or reasonable suspicion to
   stop and detain the defendant for committing the offense of
   vehicle failing to drive in a single lane and for exceeding the
   posted speed limit.

   ....

12. The Court concludes that the “failure to maintain a single lane”
   and “speeding” as bases for the stop and detention of the
   defendant is supported by the evidence. Traffic offenses have
   long been considered sufficient to justify a stop.

   ....

14. The Court concludes that the stop and detention of the
   defendant was without a warrant, but that the officer had probable
   cause or reasonable suspicion to believe that the defendant was
   violating a state traffic law. (Sections 545.351, 545.352, and
   545.060 of the Texas Transportation Code) Accordingly, the
   Court concludes that the stop and detention of the defendant by
   law enforcement was not in violation of the 4th and 14th
   Amendments of the United States Constitution, Article 1, Section
   9 of the Texas Constitution, and Article 38.23 [of the] Texas Code
   of Criminal Procedure.



                                 9
      The trial court’s findings and conclusions more closely resemble those in

State v. Elias, 339 S.W.3d 667, 672 (Tex. Crim. App. 2011), than those in

Mendoza. In Elias, the trial court’s findings recounted the officer’s observations

of a van prior to stopping the van for its failure to signal an intent to turn right at

an intersection and concluded that the officer did not have reasonable suspicion

or probable cause. Id. In determining that the trial court’s findings were “explicit”

and suggested that the trial court felt the officer was credible, the court of criminal

appeals noted that a trial court is to state its “essential findings,” meaning

“findings of fact and conclusions of law adequate to provide an appellate court

with a basis upon which to review the trial court’s application of the law to the

facts.” Id. at 674.

      The findings and conclusions issued by the trial court in this case make it

clear that the trial court found Officer Steppe’s testimony to be credible,

particularly as to Appellant’s act of speeding. The trial court’s findings detail

Officer Steppe’s observations that Appellant exited the neighborhood at a “high

rate of speed” and that he “determined” that the Defendant was driving faster

than the 35-mile-an-hour speed limit for that area. See, e.g., Mendoza, 365
S.W.3d at 671 (noting that the use of the word “observed” is a “strong verb” that

states an historical fact).    These are not “weasel words,” especially when

combined with the trial court’s conclusions that Officer Steppe “had probable

cause or reasonable suspicion to stop and detain the defendant . . . for

exceeding the posted speed limit,” and that “speeding as a bas[i]s for the stop


                                          10
and detention of the defendant [was] supported by the evidence.” The findings

are consistent with each other—there are no factual juxtapositions as described

in the Mendoza case—and with the trial court’s conclusions and ruling. Thus, we

decline to hold that the trial court’s findings are ambiguous or vague.5

II. Speeding

          Appellant’s first subissue argues that Officer Steppe’s testimony was

conclusory and failed to provide specific, articulable facts to show that he had

reasonable suspicion or probable cause to detain Appellant for speeding.

          The Fourth Amendment protects against unreasonable searches and

seizures by government officials. U.S. Const. amend. IV; Wiede, 214 S.W.3d at

24. It is undisputed that this was a warrantless arrest, so the burden of proof

shifted from Appellant to the State, which was then required to establish that the

search or seizure was reasonable. Amador, 221 S.W.3d at 672–73; Torres v.

State, 182 S.W.3d 899, 902 (Tex. Crim. App. 2005); Ford v. State, 158 S.W.3d
488, 492 (Tex. Crim. App. 2005).

          The parties conflate reasonable suspicion and probable cause in their

briefs.       A detention, as opposed to an arrest, may be justified on less than

probable cause if a person is reasonably suspected of criminal activity based on

specific, articulable facts. Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880


          5
       Even if we were to find that the findings were too vague or ambiguous the
proper remedy would be to remand the case to the trial court for supplemental
findings. Mendoza, 365 S.W.3d at 673.


                                          11
(1968); Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000).

Reasonable suspicion exists when, based on the totality of the circumstances,

the officer has specific, articulable facts that when combined with rational

inferences from those facts, would lead him to reasonably conclude that a

particular person is, has been, or soon will be engaged in criminal activity. Ford,
158 S.W.3d at 492. Probable cause is a higher standard and requires that the

officer have a reasonable belief that, based on facts and circumstances within

the officer’s personal knowledge, or of which the officer has reasonably

trustworthy information, an offense has been committed. Torres, 182 S.W.3d at

901–02. Like reasonable suspicion, probable cause must be based on specific,

articulable facts rather than the officer’s mere opinion. Id. at 902.

      It is well-settled that a police officer may stop and detain a motorist who

commits a traffic violation in the officer’s presence. Rubeck v. State, 61 S.W.3d
741, 745 (Tex. App.—Fort Worth 2001, no pet.). A police officer has probable

cause to detain and arrest an offender when the officer sees an offense

committed in his presence. Id.        Because reasonable suspicion is a lesser

standard than probable cause, when an officer has probable cause to detain a

suspect the officer has also satisfied the reasonable suspicion standard for

detention. Id. Once a police officer makes a bona fide stop for a traffic offense,

he may also investigate any other offense that he reasonably suspects has been

committed. Id.




                                         12
      Appellant challenges only the initial stop, not the continued detention for

the investigation of DWI. Specifically, Appellant asserts that Officer Steppe did

not articulate specific facts to support his decision to pull over Appellant, relying

on Ford, 158 S.W.3d at 492. But this case is distinguishable. In Ford, the only

testimony by the officer describing the circumstances leading up to a stop was

that he saw the defendant’s vehicle “following too close” behind another vehicle.

Id. at 491.   The court of criminal appeals held that this testimony was too

“conclusory” because there were no facts in the record “allowing an appellate

court to determine the circumstances upon which [the officer] could reasonably

conclude that Ford actually was, had been, or soon would have been engaged in

criminal activity.” Id. at 493. In this case, Officer Steppe did provide specific,

articulable facts supporting his decision to stop Appellant.

      It is a traffic offense for a vehicle operator to “drive at a speed greater than

is reasonable and prudent under the circumstances then existing.” Tex. Transp.

Code Ann. § 545.351(a) (West 2011).           A posted speed limit is prima facie

evidence that a speed greater than the posted limit is not reasonable and prudent

and that speed is unlawful.      Id. § 545.352 (West Supp. 2016).           Appellant

particularly takes issue with the fact that Officer Steppe did not use radar to

confirm that Appellant was speeding and that Officer Steppe could not pinpoint

the exact speed at which Appellant was traveling. One of our sister courts has

held that in circumstances such as these, officers are not required to use radar to

determine that a driver is speeding. See Icke v. State, 36 S.W.3d 913, 915–16


                                         13
(Tex. App.—Houston [1st Dist.] 2001, pet. ref’d). In Icke, the court held that

reasonable suspicion was shown by the arresting officer’s testimony that he

formed the opinion that the defendant was speeding based upon his experience

and without the use of radar. Id. Although the officer confirmed his suspicion

through the use of radar, the court noted that the use of radar was not required to

show reasonable suspicion.        Id. at 916 (holding the officer’s observation

“considered alone or in combination with the radar, rise[s] to the level of

reasonable suspicion”); see also Deramus v. State, No. 02-10-00045-CR, 2011
WL 582667, at *3 (Tex. App.—Fort Worth Feb. 17, 2011, no pet.) (mem. op., not

designated for publication) (“There is no statutory requirement that an officer

always use radar to confirm a vehicle’s speed, nor is it always possible for an

officer to do so.”).

       Officer Steppe testified that when he first observed Appellant’s vehicle, it

was driving with two other vehicles at “a higher rate of speed” while exiting a

residential neighborhood. Officer Steppe testified that he estimated Appellant’s

speed to have been 40 or 45 miles per hour in a 35-mile-per-hour zone. Officer

Steppe based his determination in part on his experience as a traffic officer and

on the fact that he had to “[get] on it pretty good to catch up to them.” Officer

Steppe’s estimation that Appellant’s speed was above the speed limit was

sufficient to justify a traffic stop. Dillard v. State, 550 S.W.2d 45, 53 (Tex. Crim.

App. 1977) (op. on reh’g) (holding that observation of speeding violation provided

probable cause to authorize traffic stop and rejecting contention that an officer


                                         14
must know the exact speed at which the defendant was traveling to prove a

speeding violation); Deramus, 2011 WL 582667, at *3 (holding officer’s testimony

that he estimated vehicle was going ten miles over the speed limit based on his

experience of viewing vehicles in the particular intersection, with no radar to

confirm the precise speed, was sufficient to justify traffic stop); see also Hesskew

v. Tex. Dep’t of Public Safety, 144 S.W.3d 189, 191 (Tex. App.—Tyler 2004, no

pet.) (“When a law enforcement officer observes a vehicle traveling what he

believes to be fifteen miles over the posted speed limit, a traffic stop is justified.”).

Applying the law to the facts of this case, we hold that reasonable suspicion

existed to justify the traffic stop for speeding.

      In her dissent, Justice Dauphinot raises an important question, the answer

to which does not appear to have been addressed by the court of criminal

appeals or any of our sister courts. The dissent points out that “[r]easonable

suspicion . . . provides a ground for temporary detention to allow for further

investigation” and then questions how Officer Steppe could have continued

investigating the moving violation of speeding once it had occurred. Because

any such continuing investigation “would yield no evidence of that moving

violation” under these circumstances, the dissent reasons that the stop must be

justified not by reasonable suspicion, but by probable cause.

      As discussed above, a number of courts, including our own, have found

that an officer’s testimony estimating the driver’s speed was sufficient to establish

reasonable suspicion and therefore justify the stop. See, e.g., Deramus, 2011


                                           15
WL 582667 at *3; Icke, 36 S.W.3d at 915–16. But these cases have stopped

short of explaining how an officer could continue his investigation of a moving

violation by stopping the vehicle. While at first blush it may appear that an officer

would have no ability or reason to conduct further investigation between the time

he or she observed the violation and prior to issuing a citation, that is not always

or necessarily the case. Even in circumstances involving a traffic offense such

as speeding, further investigation could be conducted after the vehicle has been

stopped. For example, in this case, since the officer did not record the actual

speed of Appellant’s vehicle on radar, the officer could have questioned

Appellant about the speed at which Appellant believed—based upon his own

speedometer reading—he was travelling.           Appellant’s response could yield

additional facts that convert reasonable suspicion into probable cause.

Furthermore, when questioned about the circumstances surrounding what

appeared to be use of excessive speed, Appellant could have related

circumstances to Officer Steppe that would factor into a determination of whether

the driver’s speed was “reasonable and prudent under the circumstances,” which

is the legal standard. Compare Tex. Transp. Code Ann. § 545.351(a), with id. §

545.352 (providing that a posted speed limit is only prima facie evidence that a

speed greater than the posted limit is not reasonable and prudent); see also,

Leming v. State, No. PD-0072-15, 2016 WL 1458242, at *3 (Tex. Crim. App.

2016) (“for a peace officer to stop a motorist to investigate a traffic infraction, as

is the case with any investigative stop, ‘proof of the actual commission of the


                                         16
offense is not a requisite.’”) (quoting Drago v. State, 553 S.W.2d 375, 377 (Tex.

Crim. App. 1977)).

      Because we hold that reasonable suspicion existed to justify the traffic stop

for speeding, we overrule Appellant’s first subissue.

III. Unsafe lane change

      Appellant’s second subissue argues that Officer Steppe did not have

reasonable suspicion or probable cause to detain Appellant for violating section

545.060 of the transportation code. See Tex. Transp. Code Ann. § 545.060

(West 2011) (providing that a driver “shall drive as nearly as practical entirely

within a single lane and may not move from the lane unless that movement can

be made safely”). Because in overruling Appellant’s first subissue we have held

that reasonable suspicion existed to stop and detain Appellant for speeding, we

do not need to address his second subissue.

                                     Conclusion

      Having overruled the first subissue of Appellant’s sole issue on appeal, we

affirm the trial court’s judgment.


                                                   /s/ Bonnie Sudderth
                                                   BONNIE SUDDERTH
                                                   JUSTICE


PANEL: DAUPHINOT, GARDNER, and SUDDERTH, JJ.

DAUPHINOT, J., filed a dissenting opinion.




                                        17
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 17, 2016




                               18